Allowable Subject Matter
Claims 15-24 and 26-35 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claim 15 the combination of prior art references does not teach or fairly suggest the limitations cited within the claim. Independent claim15 identifies the uniquely distinct features "an enclosure rotatably coupled to the housing and having a first sidewall and a cavity accommodating the camera, wherein the camera is fastened inside the cavity, wherein the first sidewall has a through hole for exposing the lens, wherein the camera module is located inside the housing and a top side of the camera module is exposed to an outside of the housing when the camera module is locked at a first specified position, and wherein a first the lens of the camera is exposed to the outside of the housing when the camera module is locked at a second specified position; a movement apparatus configured to drive the camera module to rotate between the first specified position in the housing and the second specified position outside the housing in a vertical direction with respect to the mobile terminal and a user of the mobile terminal, wherein the camera module is not extendable and is not slidable outside the housing; a touch based electronic tactile sensor configured to sense a touch action of the user and send a touch signal; and a computer processor configured to receive the touch signal from the touch based electronic tactile sensor, and control the drive-movement apparatus to drive the camera to rotate to the second specified position".
It is noted that the closest prior art, Fan (US Patent Pub. # 2015/0189175) relates generally to creating panoramic images, and more particularly, to a camera that is controllable for rotation by an application for taking multiple images and generating a panoramic image.  Huang (US Patent Pub. # 2008/0002965) relates to a hidden image capturing device, and more particularly, to a hidden image capturing device used in a display.   Fan or Huang do not specifically teach an enclosure rotatably coupled to the housing and having a first sidewall and a cavity accommodating the camera, wherein the camera is fastened inside the cavity, wherein the first sidewall has a through hole for exposing the lens, wherein the camera module is located inside the housing and a top side of the camera module is exposed to an outside of the housing when the camera module is locked at a first specified position, and wherein a first the lens of the camera is exposed to the outside of the housing when the camera module is locked at a second specified position; a movement apparatus configured to drive the camera module to rotate between the first specified position in the housing and the second specified position outside the housing in a vertical direction with respect to the mobile terminal and a user of the mobile terminal, wherein the camera module is not extendable and is not slidable outside the housing; a touch based electronic tactile sensor configured to sense a touch action of the user and send a touch signal; and a computer processor configured to receive the touch signal from the touch based electronic tactile sensor, and control the drive-movement apparatus to drive the camera to rotate to the second specified position.  Therefore the application is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26962/27/2021